F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUL 29 1999
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk
ROBERT DALE STRALEY,

       Plaintiff-Appellant,

  v.                                                       No. 99-4084

HANK GALETKA; COLLEEN                              (D.C. No. 98-CV-552-G)
GABBITIES; TIM PARKER; JANENE                             (D. Utah)
HUANG; H.L. PETE HAUN; JACK
FORD; JIM LABOUNTY; SCOTT
CARVER; NOLA PHILLIPS; RON
SANCHEZ; DALE WRIGHT;
SPENCER ROBINSON; CRAIG
BALLS; BILLIE CASPER; ANTHONY
JOHNSON; WES CHURCH; DAN
TINGEY, Individually and in their
official capacities,

       Defendants-Appellees.


                              ORDER AND JUDGMENT       *




Before SEYMOUR , Chief Judge, BALDOCK and HENRY , Circuit Judges.             **




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
          After examining the briefs and the appellate record, this panel has
determined unanimously to honor the parties request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f). The case is therefore ordered
submitted without oral argument.
      Plaintiff Robert Dale Straley filed this 42 U.S.C. § 1983 claim alleging

twenty-one instances where prison officials violated his constitutional rights. The

district court referred the case to a magistrate judge. The magistrate judge

prepared a report and recommendation recommending that the cause be dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) because: (1) Plaintiff’s request for a

temporary injunction lacked merit; (2) Plaintiff failed to exhaust his

administrative remedies as to some claims; (3) Plaintiff voluntarily dismissed

several additional claims; and (4) Plaintiff’s remaining claims failed to state a

claim upon which relief may be granted. The district court disagreed that

Plaintiff failed to exhaust his administrative remedies. However, the district

court denied those claims on other grounds. As to the rest of the claims, the

district court agreed with the magistrate judge and adopted the report and

recommendation. Accordingly, the district court dismissed Plaintiff’s lawsuit.

On appeal, Plaintiff contends that all twenty-one issues raised in the district court

amount to constitutional violations. As relief, Plaintiff asks us to reverse the

district court’s judgment and remand for a trial on the merits.

      We have carefully reviewed Plaintiff’s brief, Plaintiff’s supplemental briefs

and attachments 1, the district court’s order, the magistrate judge’s report and



      1
         On July 26, 1999, Plaintiff filed two documents styled “Supplement to
Appellant’s Brief” and “Additional and Final Supplement to Appellant’s Brief.”
Plaintiff filed no motion for additional briefing. We liberally construe Plaintiff’s
additional submission’s as motions for additional briefing and grant those
recommendation and the entire record before us. We affirm substantially for the

reasons contained in the district court’s order and the magistrate’s report and

recommendation. Plaintiff’s motion to proceed in forma pauperis is granted.

This decision shall count as a prior occasion under 28 U.S.C. § 1915(g). Plaintiff

is reminded that he now has two “prior occasions” under § 1915(g). Should he

file another lawsuit which is dismissed pursuant to § 1915 as malicious, frivolous,

or for failing to state a claim upon which relief may be granted, § 1915's filing

restrictions will prevent him from filing further lawsuits unless he is in imminent

danger of serious physical injury.

      AFFIRMED.

                                       Entered for the Court



                                       Bobby R. Baldock
                                       United States Circuit Judge




      (...continued)
      1

motions.